Opinion by
Mr. Justice Potter,
By his last will and testament, A. N. Yerrier devised to his niece, Caroline L. Springman, the income from certain real estate for the term of her natural life. And in case of her death after arriving at the age of twenty-one years, the principal, or estate from which the income was derived, was to goto the nominee of her will, or in default of a will, to her “ legal representatives.”
She did die intestate, after attaining the age of twenty-one years, leaving to survive her a husband and two children. The question here for determination, is whether the husband is one of the “ legal representatives ” of his deceased wife, within the meaning of the term as employed in the will of A. N. Yerrier.
If the gift had been of personalty, the answer would have been in the affirmative : Eby’s Appeal, 84 Pa. 241. But this is a-disposition of real estate, and it has been frequently determined that when used in connection with a devise of realty, the words “ legal representatives ” are to be construed as equivalent to the word “heirs :” Duncan v. Walker, 2 Dall. 205; Ware v. Fisher, 2 Yeates, 578; Commonwealth v. Bryan, 6 S. & R. 81. Neither at common law, nor under our intestate act, are husband and wife heir to each other, as concerns estate in real property. Dodge’s Appeal, 106 Pa. 216.
In the present case we see nothing in the will which would warrant any broadening of the strict legal meaning of the words used, or justify their application in any other than their technical sense. “ The husband is neither the heir nor the next of kin of his wife in the technical sense of those words:” Ivins’s Appeal, 106 Pa. 176.
The testator made specific provision against any control over' the property on the part of the husband, during the life of the wife, and no expressions are found, in the will, which indicate *123any intention that the husband should take any benefit from the devise, in case of her death, intestate.
The children of Caroline L. Springman as her “ heirs ” must be considered as the true beneficiaries, under this portion of the will of A. N. Verrier. We concur entirely in the conclusion of the orphans’ court, that John C. Springman took no interest in the devise to his wife, and this appeal is dismissed, and the decree is affirmed at the cost of appellant.